         Case 1:18-cv-08010-MKV Document 66 Filed 10/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
 DEVANDRA RAJ ACHARYA, Individually                                    DOC #:
 and on Behalf of All Others Similarly Situated,                       DATE FILED: 10/6/2020

                           Plaintiff,                         1:18-cv-08010 (MKV)
                    -against-
                                                                     ORDER
 JIMMY K. SOLANKI,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On October 6, 2020, the Court held a Hearing pursuant to the Order to Show Cause,

dated September 23, 2020 [ECF #59], which ordered, inter alia, Defendant and his prior counsel

to show cause why sanctions should not be imposed for failure to comply with discovery orders.

Counsel for Plaintiff and former counsel for Defendant Jimmy Solanki appeared at the

conference. Defendant did not appear.

       As discussed at the hearing, the Court finds that sanctions against Defendant’s former

counsel are not warranted because he complied with all terms of the Court’s orders. However,

Defendant continues to fail to comply with the Court’s discovery orders, and, to date, has not

provided documents or information as ordered by the Court on August 17, 2020. See ECF #56.

As a result, Plaintiff filed a motion to compel and for sanctions against Defendant on October 5,

2020. See ECF #64. By this Order, the Court is giving Defendant a final opportunity to comply

with his discovery obligations.

       IT IS HEREBY ORDERED that Plaintiff’s Motion [ECF #64] is GRANTED to the

extent that Defendant is ordered to produce by October 20, 2020 all documents which the Court

has previously ordered produced, including in the Court’s Order dated August 17, 2020, and to

contact plaintiff’s counsel to arrange for a deposition of Defendant. The discovery deadline of
         Case 1:18-cv-08010-MKV Document 66 Filed 10/06/20 Page 2 of 2




October 30, 2020 remains in place. Plaintiff’s alternative request for sanctions is denied at this

time.

        IT IS FURTHER ORDERED that if Defendant fails to produce these materials or

otherwise fails to contact Plaintiff regarding the conduct of discovery, Plaintiff may file a

renewed motion for specific sanctions.

        FAILURE TO COMPLY WITH THIS ORDER, PRIOR ORDERS OF THE

COURT, AND WITH DEFENDANT’S DISCOVERY OBLIGATIONS MAY RESULT IN

SANCTIONS, POTENTIALLY INCLUDING MONETARY SANCTIONS, PRECLUSION

OF EVIDENCE OR DEFENSES, OR STRIKING OF DEFENDANT’S ANSWER.

        The Court will mail a copy of this Order to Defendant at the address included in ECF

#60. Plaintiff’s counsel also is directed to mail and email this Order to Defendant.

SO ORDERED.
                                                      _________________________________
Date: October 6, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
